Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 30, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 8, 10 – 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fonash et al (US20180021736A1) (herein after Fonash) and further in view of LI et al (US20180296982A1) (herein after Li).
	In Re Claim 1, Fonash teaches, a method for producing a nanofilm (Fig. 5, Para. [0035]: FIG. 5 gives cross-sectional schematics outlining a number of the filtration membrane/drug flow membrane design possibilities; Examiner interpretation: the membrane is the nanofilm), the method comprising: providing a microsieve having a first and a second opposite surface region, wherein micropores are formed between the first and second surface regions (Fig. 5B, Para. [0022]: As may be discerned from FIGS. 5A and B, the ratio of h and t will determine the nano-pore size 5. The nano-pore array seen in cross-section in FIG. 5B may also be achieved by removing the volume defined by t' in FIG. 5A; Examiner interpretation: the larger opening of the nano-pores (the microseive) are on the first surface and the smaller opening are on the second surface.); — wherein the nanofilm comprises a self-supporting horizontal portion spanning the micropores. (Figs. 3A-3C, ¶ [0019]: An optional substrate 10 for support during processing is seen in FIGS. 3 A-C. FIG. 3B can also be used to how the structure of FIG. 2A may be used directly to make pores; Examiner interpretation: if the optional substrate is not utilized and the mold does not puncture through holes, the membrane (nanofilm) will have pits or wells that self-support. )
	Fonash fails to teach, — applying a nanomaterial suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles; and creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nanomaterial suspension into the micropores and/or through the micropores, such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm.
	In analogous art, Li teaches, — applying a nanomaterial suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles (Fig. 1C, Para. [0059]: In the meantime, a thin layer of sacrificial material (e.g. PVA or other water soluble and UV curable resin such as EBECRYL8411 and the like) is spin or otherwise coated on another substrate, such as a flexible PET substrate or the like, and bonded at the distal ends of the sacrificial micro-posts; Fig. 1C, Para. [0060]: Once the sacrificial structure is formed, a curable (e.g. UV curable) polymeric resin can be introduced into the hollow sacrificial structure, for example, via an inlet formed on the flexible PET substrate side; Figs. 22A – 22C, Para. [0114]: In another embodiment, a super paramagnetic UV curable polymer membrane is fabricated by doping super paramagnetic or soft magnetic nanoparticles, nanowires, Nano pellets, Nano flakes or the like in the UV polymer; Examiner interpretation: layer 110 is the first surface, layer 160 is the second surface, the hollow structure forms the micro-pores, the micro-posts are the walls of the hollow structure (micro-pores), the UV curable polymer (the nanomaterial suspension) has the magnetic nanoparticles (nanomaterial particles) are suspended therein); and creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nanomaterial suspension into the micropores and/or through the micropores  (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the vacuum is due to a pressure difference between layer 110 (the first surface) and layer 160 (second surface)), such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm. (Fig. 1D, Para. [0061]: Once the curable resin has been cured, the flexible PET substrate is removed with the resin-filled sacrificial structure remaining, as shown in FIG. 1D; Examiner interpretation: the UV curable polymer (the nanomaterial particles) adheres to layer 110 (the first surface), and the hollow structure forms (the micro-pores), the microposts 108 are the walls of the hollow structure (micro-pores).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash to include the teaching of applying a nanomaterial suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles; and creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nanomaterial suspension into the micropores and/or through the micropores, such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm; by applying a pressure difference between a first and second surface taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 2, Fonash in view of Li teaches the limitations of claim 2, which this claim depends on.
	Li further teaches, the method as claimed in claim 1, wherein the nanomaterial suspension is moved by the pressure difference into the micropores (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the curable UV (the nanomaterial suspension) is moved into the sacrificial structure (the micropores) by the vacuum (the pressure difference).) 
	Fonash further teaches, micropores which are mechanically connected to one another by webs (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the area between the nano-element array (the micropores) is the web connection), in order to form the nanofilm furthermore regionally in the micropores and in a manner spanning the micropores between the webs and on the webs at the microsieve. (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the area between the nano-element array (the micropores) is the web connection where the coating (the nanofilm) is applied)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include a nanomaterial suspension that is moved by a pressure difference into micropores taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 3, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Li further teaches, the method as claimed in claim 1, wherein the pressure difference exerted between the first and second surface regions of the microsieve is exerted uniformly on the plurality of micropores of the microsieve. (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the vacuum creates a pressure difference between the surfaces)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include a pressure difference exerted between the first and second surface regions of the microsieve uniformly on the plurality of micropores of the microsieve taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 4, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Li further teaches, the method as claimed in claim 1, wherein the nanomaterial suspension comprises a solvent having the nanomaterial particles (Figs. 22A – 22C, Para. [0114]: In another embodiment, a super paramagnetic UV curable polymer membrane is fabricated by doping super paramagnetic or soft magnetic nanoparticles; Examiner interpretation: the curable polymer (the solvent) comprises the magnetic nanoparticles (nanomaterial particles)), the method further comprising heating the nanofilm adhering to the microsieve in order to densify the nanofilm and/or to remove residual solvent of the applied nanomaterial suspension. (Fig. 6D, Para. [0027]: (C) shows filling of the PVA structure with resin via a wicking effect (i.e. capillary forces); and (D) shows the polymer membrane once cured and the PVA structure dissolved into water; Examiner interpretation: when the polymer membrane is cured (heated), it densifies)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include a nanomaterial suspension comprising a solvent having nanomaterial particles, and further heating the nanofilm adhering to the microsieve in order to densify the nanofilm and/or remove residual solvent taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 5, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Fonash further teaches, the method as claimed in claim 1, wherein the microsieve is formed as a substrate having micropores arranged therein (Fig. 2B, Para. [0047]: Coated Si as well as a variety of other materials, including metals, may be used for the master mold. A silicon wafer, e-beam lithography, and dry etching (e.g., reactive ion etching (RIE)) were used to fabricate this master mold; Examiner interpretation: the silicon wafer is the substrate), and wherein the substrate has an edge region surrounding the micropores formed in the substrate. (Fig. 2B, Para. [0047]: Coated Si as well as a variety of other materials, including metals, may be used for the master mold. A silicon wafer, e-beam lithography, and dry etching (e.g., reactive ion etching (RIE)) were used to fabricate this master mold; Examiner interpretation: the silicon wafer (the substrate) contains an edge that surrounds the pores.)

	In Re Claim 6, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Fonash further teaches, the method as claimed in claim 1, wherein the microsieve is integrated in a semiconductor wafer in order to produce the nanofilm at the wafer level. (Fig. 2B, Para. [0047]: Coated Si as well as a variety of other materials, including metals, may be used for the master mold. A silicon wafer, e-beam lithography, and dry etching (e.g., reactive ion etching (RIE)) were used to fabricate this master mold; Examiner interpretation: the silicon wafer is the substrate)

	In Re Claim 7, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	In re the microsieve pore diameter, microsieve pore length, and nanomaterial particle average lateral extent, Li teaches a microsieve pore diameter, microsieve pore length, and nanomaterial particles (Fig. 4A – 4E, Para. [0024]: FIG. 4E providing a cross-sectional view of the membrane clearly showing open-through holes formed therein (hole diameter of about 20 um, pitch of about 50 um, and thickness of about 40 um); Figs. 22A – 22C, Para. [0114]: In another embodiment, a super paramagnetic UV curable polymer membrane is fabricated by doping super paramagnetic or soft magnetic nanoparticles, nanowires, Nano pellets, Nano flakes or the like in the UV polymer; Examiner interpretation: the hole diameter is the pore diameter, the thickness is the pore length, the magnetic nanoparticles are the nanomaterial particles) but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a microsieve that has a pore diameter of 0.1 to 20 um and a pore length of 200 to 2000 nm, and nanomaterial particles that have an average lateral extent of 0.1 to 50 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include a microsieve that has a pore diameter of 0.1 to 20 um and a pore length of 200 to 2000 nm, nanomaterial particles that have an average lateral extent of 0.1 to 50 um taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 8, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Li further teaches, the method as claimed in claim 1, wherein the nanomaterial particles are formed as nanomaterial platelets or nanomaterial flakes (Figs. 22A – 22C, Para. [0114]: In another embodiment, a super paramagnetic UV curable polymer membrane is fabricated by doping super paramagnetic or soft magnetic nanoparticles, nanowires, Nano pellets, Nano flakes or the like in the UV polymer; Examiner interpretation: the Nano flakes are the nanomaterial flakes), and wherein the nanomaterial particles have an average lateral extent of 0.1 to 50 µm. 
	In re the nanomaterial particle average lateral extent, Li teaches nanomaterial particles but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide nanomaterial particles with an average lateral extent of 0.1 to 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include nanomaterial particles that are formed as nanomaterial platelets or nanomaterial flakes, and wherein the nanomaterial particles have an average lateral extent of 0.1 to 50 um taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 10, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Fonash further teaches, the method as claimed in claim 1, wherein the micropores are mechanically connected to one another by webs (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the area between the nano-pore 5 (the micropores) is the web connection), wherein the nanofilm further comprises nanopores in regions spanning the micropores, in order to form a nanosieve having the nanopores. (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the coating (the nanofilm) is applied on the nano-element array (the nanosieve), the nano-element array (the nanosieve) is composed of nano-pores (the nanopores).)

	In Re Claim 11, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Li further teaches, the method as claimed claim 1, wherein creating a pressure difference comprises exerting a reduced pressure on a plurality of the micropores at the second surface region of the microsieve in order to draw the nano material suspension into the micropores and/or through the micropores (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the vacuum is due to a reduced pressure), such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm. (Fig. 1D, Para. [0061]: Once the curable resin has been cured, the flexible PET substrate is removed with the resin-filled sacrificial structure remaining, as shown in FIG. 1D; Examiner interpretation: the UV curable polymer (the nanomaterial particles) adheres to layer 110 (the first surface), and the hollow structure forms (the micro-pores), the microposts 108 are the walls of the hollow structure (micro-pores).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include creating a pressure difference by exerting a reduced pressure on a plurality of micropores at a second surface region of the microsieve in order to draw nano material suspension into the micropores and/or through the micropores such that nanomaterial particles adhere to the a surface region and to wall regions of the micropores and form a nanofilm taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 12, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Li further teaches, the method as claimed in claim 1, wherein creating a pressure difference comprises exerting an excess pressure on a plurality of the micropores at the first surface region of the microsieve in order to press the nano material suspension into the micropores and/or through the micropores (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the vacuum is due to a pressure difference between layer 110 (the first surface) and layer 160 (second surface).), such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm. (Fig. 1D, Para. [0061]: Once the curable resin has been cured, the flexible PET substrate is removed with the resin-filled sacrificial structure remaining, as shown in FIG. 1D; Examiner interpretation: the UV curable polymer (the nanomaterial particles) adheres to layer 110 (the first surface), and the hollow structure forms (the micro-pores), the microposts 108 are the walls of the hollow structure (micro-pores).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include creating a pressure difference by exerting an excess pressure on a plurality of micropores at a first surface region of the microsieve in order to press the nano material suspension into the micropores and/or through the micropores such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form a nanofilm taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 13, Fonash teaches, a sensor arrangement (Fig. 5B, Para. [0002]: Such trapped, precisely spaced nano-structures arrayed in a membrane may be used for applications, such as drug delivery or sensing or they may be designed to be opto-electronic or electronic devices; Examiner interpretation: Fig. 5 is as a membrane sensor) comprising a nanofilm configured as a sensor element (FIG. 5 gives cross-sectional schematics outlining a number of the filtration membrane/drug flow membrane design possibilities; Examiner interpretation: the membrane is the nanofilm), wherein the nanofilm comprises: a microsieve having a first and a second opposite surface region, wherein micropores are formed between the first and second surface regions (Fig. 5B, Para. [0022]: As may be discerned from FIGS. 5A and B, the ratio of h and t will determine the nano-pore size 5. The nano-pore array seen in cross-section in FIG. 5B may also be achieved by removing the volume defined by t' in FIG. 5A; Examiner interpretation: the larger opening of the nano-pores are on the first surface and the smaller opening are on); —, wherein the nanofilm comprises a self-supporting horizontal portion spanning the micropores, (Figs. 3A-3C, ¶ [0019]: a optional substrate 10 for support during processing is seen in FIGS. 3 A-C. FIG. 3B can also be used to how the structure of FIG. 2A may be used directly to make pores; Examiner interpretation: if the optional substrate is not utilized and the mold does not puncture through holes, the membrane (nanofilm) will have pits or wells that self-support) —.
	Fonash fails to teach, — and a nanomaterial suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles, wherein the nanofilm is configured for creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nanomaterial suspension into the micropores and/or through the micropores, such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm, — and wherein the nanofilm is configured for detecting a measurement variable.
	In analogous art, Li teaches, and a nano material suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles (Fig. 1C, Para. [0059]: In the meantime, a thin layer of sacrificial material (e.g. PVA or other water soluble and UV curable resin such as EBECRYL8411 and the like) is spin or otherwise coated on another substrate, such as a flexible PET substrate or the like, and bonded at the distal ends of the sacrificial micro-posts; Fig. 1C, Para. [0060]: Once the sacrificial structure is formed, a curable (e.g. UV curable) polymeric resin can be introduced into the hollow sacrificial structure, for example, via an inlet formed on the flexible PET substrate side; Figs. 22A – 22C, Para. [0114]: In another embodiment, a super paramagnetic UV curable polymer membrane is fabricated by doping super paramagnetic or soft magnetic nanoparticles, nanowires, Nano pellets, Nano flakes or the like in the UV polymer; Examiner interpretation: layer 110 is the first surface, layer 160 is the second surface, the hollow structure forms the micro-pores, the micro-posts are the walls of the hollow structure (micro-pores), the UV curable polymer (the nanomaterial suspension) has the magnetic nanoparticles (nanomaterial particles) are suspended therein), wherein the nanofilm is configured for creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nano material suspension into the micropores and/or through the micropores (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the curable UV resin is the nanofilm, the vacuum is due to a pressure difference between layer 110 (the first surface) and layer 160 (the second surface)), such that the nano material particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm (Fig. 1D, Para. [0061]: Once the curable resin has been cured, the flexible PET substrate is removed with the resin-filled sacrificial structure remaining, as shown in FIG. 1D; Examiner interpretation: the UV curable polymer (the nanomaterial particles) adheres to layer 110 (the first surface), and the hollow structure forms (the micro-pores), the microposts 108 are the walls of the hollow structure (micro-pores)) — and wherein the nanofilm is configured for detecting a measurement variable. (Fig. 16, Para. [0106]: As noted above, porous membranes not only find their applications in bio-sensing and chemical sensing, they are also important in the fabrication of filtration devices for macro- or micro-scale devices including lab-on-a-chip or micro total analysis systems; Examiner interpretation: the bio-sensing and chemical sensing are the measurement variable.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash to include a nanomaterial suspension on a first surface region of a microsieve, wherein the nanomaterial suspension comprises nanomaterial particles, wherein a nanofilm is configured for creating a pressure difference at a plurality of micropores between the first and second surface region of the microsieve in order to move the nano material suspension into the micropores and/or through the micropores, such that the nano material particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm, and wherein the nanofilm is configured for detecting a measurement variable taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

	In Re Claim 18, Fonash teaches, a nanosieve comprising a nanofilm (Fig. 5, Para. [0035]: FIG. 5 gives cross-sectional schematics outlining a number of the filtration membrane/drug flow membrane design possibilities; Examiner interpretation: the membrane is the nanofilm), wherein the nanofilm comprises: a microsieve having a first and a second opposite surface region, wherein micropores are formed between the first and second surface regions (Fig. 5B, Para. [0022]: As may be discerned from FIGS. 5A and B, the ratio of h and t will determine the nano-pore size 5. The nano-pore array seen in cross-section in FIG. 5B may also be achieved by removing the volume defined by t' in FIG. 5A; Examiner interpretation: the larger opening of the nano-pores (the microseive) are on the first surface and the smaller opening are on the second surface.); — which are mechanically connected to one another by webs (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the area between the nano-element array (the micropores) is the web connection), in order to form the nanofilm furthermore regionally in the micropores and in a manner INF 2018 P 50157 USPage 5 of 8spanning the micropores between the webs and on the webs at the microsieve (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the area between the nano-element array (the micropores) is the web connection where the coating (the nanofilm) is applied), wherein the nanofilm comprises a self-supporting horizontal portion spanning the micropores, (Figs. 3A-3C, ¶ [0019]: a optional substrate 10 for support during processing is seen in FIGS. 3 A-C. FIG. 3B can also be used to how the structure of FIG. 2A may be used directly to make pores; Examiner interpretation: if the optional substrate is not utilized and the mold does not puncture through holes, the membrane (nanofilm) will have pits or wells that self-support) and wherein the nanofilm has nanopores in the regions spanning the webs, in order to form a nanosieve (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the coating (the nanofilm) is applied on the nano-element array (the nanosieve), the nano-element array (the nanosieve) is composed of nano-pores (the nanopores).)
	Fonash fails to teach, — and a nano material suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles, wherein the nanofilm is configured for creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nano material suspension into the micropores and/ or through the micropores, such that the nano material particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm, wherein the nano material suspension is moved by the pressure difference into the micropores.
	In analogous art, Li teaches, and a nano material suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles (Fig. 1C, Para. [0059]: In the meantime, a thin layer of sacrificial material (e.g. PVA or other water soluble and UV curable resin such as EBECRYL8411 and the like) is spin or otherwise coated on another substrate, such as a flexible PET substrate or the like, and bonded at the distal ends of the sacrificial micro-posts; Fig. 1C, Para. [0060]: Once the sacrificial structure is formed, a curable (e.g. UV curable) polymeric resin can be introduced into the hollow sacrificial structure, for example, via an inlet formed on the flexible PET substrate side; Figs. 22A – 22C, Para. [0114]: In another embodiment, a super paramagnetic UV curable polymer membrane is fabricated by doping super paramagnetic or soft magnetic nanoparticles, nanowires, Nano pellets, Nano flakes or the like in the UV polymer; Examiner interpretation: layer 110 is the first surface, layer 160 is the second surface, the hollow structure forms the micro-pores, the micro-posts are the walls of the hollow structure (micro-pores), the UV curable polymer (the nanomaterial suspension) has the magnetic nanoparticles (nanomaterial particles) are suspended therein), wherein the nanofilm is configured for creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nano material suspension into the micropores and/ or through the micropores (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the vacuum is due to a pressure difference between layer 110 (the first surface) and layer 160 (second surface)), such that the nano material particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm  (Fig. 1D, Para. [0061]: Once the curable resin has been cured, the flexible PET substrate is removed with the resin-filled sacrificial structure remaining, as shown in FIG. 1D; Examiner interpretation: the UV curable polymer (the nanomaterial particles) adheres to layer 110 (the first surface), and the hollow structure forms (the micro-pores), the microposts 108 are the walls of the hollow structure (micro-pores)), wherein the nano material suspension is moved by the pressure difference into the micropores. (Fig. 1C, Para. [0060]: Such introduction may be executed via capillary forces or vacuum methods. For instance, the latter approach may involve putting a drop of curable resin on top of the inlet and leaving the structure inside a vacuum chamber such that, after venting, the curable UV resin will be rapidly sucked inside the sacrificial structure; Examiner interpretation: the curable UV (the nanomaterial suspension) is moved into the sacrificial structure (the micropores) by the vacuum (the pressure difference).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash to include a nano material suspension on a first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles, wherein a nanofilm is configured for creating a pressure difference at a plurality of micropores between the first and a second surface region of the microsieve in order to move the nano material suspension into the micropores and/or through the micropores, such that the nano material particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm, wherein the nano material suspension is moved by the pressure difference into the micropores, taught by Li for the benefit of fabricating different membrane structures on a nanofilm with nanopores. [Li [0055]: For example, in some embodiments, methods are provided to fabricate thin polymer resin membranes with regular and straight open through holes based on a UV curable process; Furthermore, as will be described in greater detail below, the development of this general manufacturing process has yielded many advantages in the fabrication of different membrane structures and configurations.]

5.	Claims 9, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Fonash et al (US20180021736A1) (herein after Fonash) in view of LI et al (US20180296982A1) (herein after Li) as applied to claim1 – 8, 10 – 13, and 18 above, and further in view of Duan et al (US2012/0301953A1) (herein after Duan).

	In Re Claim 9, Fonash in view of Li teaches the limitations of claim 1, which this claim depends on.
	Fonash in view of Li fail to teach, the method as claimed in claim 1, wherein the nanomaterial particles comprise carbon to form a carbon nanofilm or a graphene nanofilm.
	In analogous art, Duan teaches, the method as claimed in claim 1, wherein the nanomaterial particles comprise carbon to form a carbon nanofilm or a graphene nanofilm. (Fig. 2, Para. [0049]: In one embodiment, free-standing sheets 12 of graphene nanomesh 10 may be prepared by exfoliation of the graphene nanomesh 10 into solution to obtain bulk quantities. The bulk quantities of free-standing sheets 12 of graphene nanomesh 10 can be assembled onto various substrates to form high performance semiconducting thin forms; Examiner interpretation: the bulk solution (the suspension) contains graphene bulk quantities (nanomaterial particles) used to form graphene nanomesh (graphene nanofilm).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include the teaching of nanomaterial particles comprising carbon to form a carbon nanofilm or a graphene nanofilm taught by Duan for the benefit of producing a nanofilm that can be used for room temperature transistors. [Duan [0004]: However, two-dimensional graphene is a semi-metal with zero band gap and remains highly conductive even at the charge neutrality point, and therefore, cannot be used for field-effect transistors (FETs) at room temperature.; [0007] Room temperature FETs have been demonstrated from these ultra-narrow GNRs; Using such GNRs as the semiconducting channel, room temperature FETs have been fabricated with on-off ratios of >100.]

	In Re Claim 14, Fonash in view of Li teaches the limitations of claim 13, which this claim depends on.
	Fonash in view of Li fail to teach, the sensor arrangement as claimed in claim 13, wherein the nanofilm is electrically conductive and is configured such that at least regional deformation of the nanofilm brings about a change in an electrical property of the nanofilm.
	In analogous art, Duan teaches, the sensor arrangement as claimed in claim 13, wherein the nanofilm is electrically conductive and is configured such that at least regional deformation of the nanofilm brings about a change in an electrical property of the nanofilm. (Fig. 7, Para. [0062]: FIG. 7 illustrates an embodiment of a sensor 60 that incorporates graphene nanomesh 10. In this embodiment, the sensor 60 is a FET-type conductivity sensor; [0063] In operation, a gate voltage (V) is applied to the back gate 64 and the conductance (µS) of the graphene nanomesh 10 will change in response to binding of the target 68; The conductance of the graphene nanomesh 10 may change as a result of electrical charge distribution at or near the surface of the graphene nanomesh 10 or through localized chemical reactions that may affect the conductance of the underlying graphene nanomesh 10. For example, chemical reactions occurring at or near the surface may cause localized doping (e.g., increasing the number of holes) in the graphene nanomesh 10. The conductance may be measured as a function of time to detect the presence or absence of a target 68; Examiner interpretation: the graphene nanomesh 10 (the electrically conductive nanofilm) is deformed by the localized doping which changes the conductance (the electrical property).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include the teaching of a nanofilm that is electrically conductive and is configured such that at least regional deformation of the nanofilm brings about a change in an electrical property of the nanofilm taught by Duan for the benefit of producing a nanofilm that can be used for room temperature transistors. [Duan [0004]: However, two-dimensional graphene is a semi-metal with zero band gap and remains highly conductive even at the charge neutrality point, and therefore, cannot be used for field-effect transistors (FETs) at room temperature.; [0007] Room temperature FETs have been demonstrated from these ultra-narrow GNRs; Using such GNRs as the semiconducting channel, room temperature FETs have been fabricated with on-off ratios of >100.]

	In Re Claim 15, Fonash in view of Li teaches the limitations of claim 13, which this claim depends on.
	Fonash further teaches, the sensor arrangement as claimed in claim 13, wherein the nanofilm is configured in a manner spanning the micropores between webs of the microsieve. (Figs. 5D & 5E, Para. [0022]: In either approach, the nano-pore size 5 may be modified by the addition of a coating 4 inside the nano-elements and shown disposed in the examples of FIGS. 5D and E from the back; Fig. 9, Para. [0040]: An actual PUA positive nano-element array is seen in FIG. 9; Examiner interpretation: the area between the nano-element array (the micropores) is the web connection where the coating (the nanofilm) is applied)
	Fonash in view of Li fail to teach, wherein a deflection of the microsieve with the nanofilm arranged thereon brings about a detectable change in an electrical property of the nanofilm.
	In analogous art, Duan teaches, wherein a deflection of the microsieve with the nanofilm arranged thereon brings about a detectable change in an electrical property of the nanofilm. (Fig. 7, Para. [0062]: FIG. 7 illustrates an embodiment of a sensor 60 that incorporates graphene nanomesh 10. In this embodiment, the sensor 60 is a FET-type conductivity sensor; [0063] In operation, a gate voltage (V) is applied to the back gate 64 and the conductance (µS) of the graphene nanomesh 10 will change in response to binding of the target 68; The conductance of the graphene nanomesh 10 may change as a result of electrical charge distribution at or near the surface of the graphene nanomesh 10 or through localized chemical reactions that may affect the conductance of the underlying graphene nanomesh 10. For example, chemical reactions occurring at or near the surface may cause localized doping (e.g., increasing the number of holes) in the graphene nanomesh 10. The conductance may be measured as a function of time to detect the presence or absence of a target 68; Examiner interpretation: the graphene nanomesh 10 (the electrically conductive nanofilm) is deflected by the localized doping which changes the conductance (the electrical property).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include the teaching of a deflection of the microsieve with the nanofilm arranged thereon brings about a detectable change in an electrical property of the nanofilm taught by Duan for the benefit of producing a nanofilm that can be used for room temperature transistors. [Duan [0004]: However, two-dimensional graphene is a semi-metal with zero band gap and remains highly conductive even at the charge neutrality point, and therefore, cannot be used for field-effect transistors (FETs) at room temperature.; [0007] Room temperature FETs have been demonstrated from these ultra-narrow GNRs; Using such GNRs as the semiconducting channel, room temperature FETs have been fabricated with on-off ratios of >100.]

	In Re Claim 16, Fonash in view of Li teaches the limitations of claim 13, which this claim depends on.
	Fonash in view of Li fail to teach, the sensor arrangement as claimed in claim 13, wherein the micropores are configured in a honeycomb-shaped fashion, wherein the nanofilm is configured as a honeycomb array in a manner spanning the micropores formed in a honeycomb-shaped fashion between webs of the microsieve, and wherein a deflection of one or more nanofilm honeycombs brings about a detectable change in the conductivity of the nanofilm.
	In analogous art, Duan teaches, the sensor arrangement as claimed in claim 13, wherein the micropores are configured in a honeycomb-shaped fashion (Fig. 2, Para. [0002]: Graphene is the two-dimensional crystalline form of carbon made of a single layer of carbon atoms arranged in hexagons, like a honeycomb.; Examiner interpretation: the graphene (micropores) are honeycomb-shaped), wherein the nanofilm is configured as a honeycomb array in a manner spanning the micropores formed in a honeycomb-shaped fashion between webs of the microsieve (Fig. 2, Para. [0049]: In one embodiment, free-standing sheets 12 of graphene nanomesh 10 may be prepared by exfoliation of the graphene nanomesh 10 into solution to obtain bulk quantities. The bulk quantities of free-standing sheets 12 of graphene nanomesh 10 can be assembled onto various substrates to form high performance semiconducting thin forms; Examiner interpretation: the bulk quantities (the nanofilm) is used to form graphene nanomesh (the honeycomb micropores), the area between the aperture 14 is the webs), and wherein a deflection of one or more nanofilm honeycombs brings about a detectable change in the conductivity of the nanofilm. (Fig. 7, Para. [0062]: FIG. 7 illustrates an embodiment of a sensor 60 that incorporates graphene nanomesh 10. In this embodiment, the sensor 60 is a FET-type conductivity sensor; [0063] In operation, a gate voltage (V) is applied to the back gate 64 and the conductance (µS) of the graphene nanomesh 10 will change in response to binding of the target 68; The conductance of the graphene nanomesh 10 may change as a result of electrical charge distribution at or near the surface of the graphene nanomesh 10 or through localized chemical reactions that may affect the conductance of the underlying graphene nanomesh 10. For example, chemical reactions occurring at or near the surface may cause localized doping (e.g., increasing the number of holes) in the graphene nanomesh 10. The conductance may be measured as a function of time to detect the presence or absence of a target 68; Examiner interpretation: the graphene nanomesh 10 (the electrically conductive nanofilm) is deflected by the localized doping which changes the conductance (the electrical property).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include the teaching of micropores that are configured in a honeycomb-shaped fashion, a nanofilm that is configured as a honeycomb array in a manner spanning the micropores formed in a honeycomb-shaped fashion between webs of a microsieve, and wherein a deflection of one or more nanofilm honeycombs brings about a detectable change in the conductivity of the nanofilm taught by Duan for the benefit of producing a nanofilm that can be used for room temperature transistors. [Duan [0004]: However, two-dimensional graphene is a semi-metal with zero band gap and remains highly conductive even at the charge neutrality point, and therefore, cannot be used for field-effect transistors (FETs) at room temperature.; [0007] Room temperature FETs have been demonstrated from these ultra-narrow GNRs; Using such GNRs as the semiconducting channel, room temperature FETs have been fabricated with on-off ratios of >100.]

	In Re Claim 17, Fonash in view of Li teaches the limitations of claim 13, which this claim depends on.
	Fonash in view of Li fail to teach, the sensor arrangement as claimed in claim 13, wherein the nanofilm is configured to adsorb a target substance or a target gas, and wherein a change in an electrical property of the nanofilm is brought about in the event of the target substance or target gas binding to the nanofilm.
	In analogous art, Duan teaches, the sensor arrangement as claimed in claim 13, wherein the nanofilm is configured to adsorb a target substance or a target gas, and wherein a change in an electrical property of the nanofilm is brought about in the event of the target substance or target gas binding to the nanofilm. (Fig. 7, Para. [0062]: FIG. 7 illustrates an embodiment of a sensor 60 that incorporates graphene nanomesh 10. In this embodiment, the sensor 60 is a FET-type conductivity sensor; [0063] In operation, a gate voltage (V) is applied to the back gate 64 and the conductance (µS) of the graphene nanomesh 10 will change in response to binding of the target 68; The conductance of the graphene nanomesh 10 may change as a result of electrical charge distribution at or near the surface of the graphene nanomesh 10 or through localized chemical reactions that may affect the conductance of the underlying graphene nanomesh 10. For example, chemical reactions occurring at or near the surface may cause localized doping (e.g., increasing the number of holes) in the graphene nanomesh 10. The conductance may be measured as a function of time to detect the presence or absence of a target 68; Examiner interpretation: the graphene nanomesh 10 (the nanofilm) adsorbs target 68 (target substance or a target gas) which changes the conductance (the electrical property) of the graphene nanomesh 10 (the nanofilm).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fonash in view of Li to include the teaching of a nanofilm configured to adsorb a target substance or a target gas, and wherein a change in an electrical property of the nanofilm is brought about in the event of the target substance or target gas binding to the nanofilm taught by Duan for the benefit of producing a nanofilm that can be used for room temperature transistors. [Duan [0004]: However, two-dimensional graphene is a semi-metal with zero band gap and remains highly conductive even at the charge neutrality point, and therefore, cannot be used for field-effect transistors (FETs) at room temperature.; [0007] Room temperature FETs have been demonstrated from these ultra-narrow GNRs; Using such GNRs as the semiconducting channel, room temperature FETs have been fabricated with on-off ratios of >100.]

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gole (US 2011/0197657 A1) teaches, a microsieve having a first and a second opposite surface region, wherein micropores are formed between the first and second surface regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868